Title: From John Adams to Thomas Jefferson, 25 September 1785
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            Grosvenor Square Sept. 25. 1785.
          
          The Bearer of this Letter Mr Thomas Boylston, is one of the clearest and most Solid Capitalists, that ever raised himself by private Commerce in North America. He Seems to be desirous of assisting Us, in introducing the Knowledge and Use of our white Sperma Cæti Oil, into France. His Judgment and Abilities to carry through whatever he undertakes may be depended on. Let me beg your Attention to him.
          With great Esteem, I have the Honour to be, / Sir your most obedient and most / humble Servant
          
            John Adams.
          
        